Citation Nr: 1827402	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability. 

2.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture prior to February 20, 2014, in excess of 20 percent for the period from February 20, 2014 to January 29, 2017, and in excess of 10 percent for the period beginning January 30, 2017.   

3.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to April 1986.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development of the issues listed on the Title Page in November 2016.  Thereafter, a May 2017 rating decision assigned a 10 percent rating for residuals of a right ankle fracture (previously rated as 20 percent disabling from February 20, 2014) from January 30, 2017.  As such, this issue remains on appeal as characterized on the Title Page.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before an Acting Veterans Law Judge in October 2014 at a videoconference hearing.  While the individual who presided at this hearing has  since retired from the Board, the Veteran indicated in April 2016 that he did not wish to appear at another Board hearing. 

The claim for an increased rating for a lumbar spine disability is addressed in the decision below.  The remaining issues for consideration addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  It is at least as likely as not that service connected lumbar spine disability results in forward flexion of the lumbar spine being limited to 30 degrees or less.

2.  Unfavorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least six weeks during a twelve month period; or objective neurological abnormalities due to service connected lumbar spine disability are not shown.  


CONCLUSION OF LAW

The criteria for a 40 percent, but no higher, rating for service connected lumbar spine disability are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Code DC 5295 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Standard of Review

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

The General Rating Formula for Diseases and Injuries of the Spine provides that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The General Formula also includes the following notes: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

A June 2003 rating decision granted service connection for a lumbar spine disability, characterized therein as "low back pain with decreased motion and pain," as secondary to the service connected right ankle disability.  A 20 percent rating was assigned for such disability, and this rating has been continued to the present time.  

Pertinent clinical evidence includes reports from a May 2011 VA examination, at which time the Veteran reported that he was unemployable due to his service connected lumbar spine disability.  He described pain and severe stiffness in his low back.  Guarding, pain with motion, and tenderness of the thoracolumbar spine was reported, and the guarding caused an abnormal gait or abnormal spinal contour.  Thoracolumbar spine range of motion testing showed flexion to 35 degrees, extension to 5 degrees, right and left lateral flexion to 15 degrees, right rotation to  20 degrees, and left rotation to 25 degrees.  The combined range of motion was to 115 degrees.  Motion as reduced after repetitive use due to pain.  It was specifically noted that there were no episodes of IVDS and that there was no ankylosis.  No significant neurologic deficits were demonstrated.  The examiner commented that the Veteran exaggerated his symptoms, and the diagnosis was moderate degenerative changes lumbar spine.  

At the most recent VA examination of the lumbar spine conducted in January 2017, the Veteran reported that he had pain radiating from the lumbar spine down the right leg and occasional tingling and numbness in the right lower extremity.  He reported that he takes Motrin and muscle relaxants for pain and that he cannot bend or lift more than five pounds.  No flare-ups were reported.  Range of motion testing could not be performed due to pain and the Veteran's report that his back was "locked."  Pain was noted with weight bearing.  No spasms or muscle guarding was reported.  The muscle strength, reflex, and sensory examinations were negative.  The straight leg raising test was negative and there was mild pain and numbness in the right lower extremity.  It was indicated that that neither side was affected by radiculopathy and it was specifically noted that there was no ankylosis, IVDS, or objective neurologic abnormalities such as bowel or bladder problems.  The  examiner found that the lumbar spine disability impacted the Veteran's ability to work, noting that the Veteran reported that he could not even bend 10 degrees and  that his lumbar spine disability precluded lifting, bending, prolonged standing, or prolonged walking in an occupational environment.  

VA outpatient treatment reports currently of record dated through April 2017 do not reflect findings that differ in any significant degree from the VA examinations reports set forth above as pertinent to the relevant rating criteria.  

Given the complaints of pain and "locking" the precluded lumbar motion testing at the most recent VA examination; the Veteran's report at this examination that he cannot flex his lumbar spine to even 10 degrees; and the fact that when lumbar flexion was able to be measured at the May 2011 VA examination, it was only to 35 degrees; the Board will resolve all reasonable doubt in the Veteran's favor and find that the criteria for a 40 percent rating for the service connected lumbar spine are met on the basis of forward flexion being limited to 30 degrees of less.  38 C.F.R. § 4.3, 4.7., 4.71a, DC 5242.   

As for a rating in excess of 40 percent, such would require unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of IVDS having a total duration of at least 6 weeks during a 12 month period, or objective neurological abnormalities.  As such manifestations were not demonstrated on the reports from the VA examinations described above, and otherwise are not shown, a rating in excess of 40 percent for the service connected lumbar spine disability is not warranted.  Id.   

Where a musculoskeletal disability is evaluated at the highest schedular evaluation available based upon limitation of motion, as in this case, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Indeed, a higher rating is not available unless the Veteran's spine is ankylosed.  As the evidence of record demonstrates that the Veteran can move his spine, additional range of motion testing in active or passive motion, in weight-bearing or nonweight-bearing, or during a flare-up would not avail the Veteran.  The Board observes that the Veteran specifically denied flare-ups at the January 2017 VA examination. 

Based on the analysis above and in sum, while the Board has found sufficient reasonable doubt to warrant the assignment of a 40 percent rating for the service connected lumbar spine disability, the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for the service-connected lumbar spine disability.  Therefore, entitlement to rating in excess of 40 percent for the service connected lumbar spine disability must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A 40 percent rating, but no higher, for the service-connected lumbar spine disability is granted, subject to the regulations governing the payment of monetary awards. 



REMAND

The November 2016 Board remanded directed the AOJ to arrange for a VA examination of the right ankle that included consideration of the directives of Correia v. McDonald, 28 Vet. App. 158 (2016).  As the reports from the January 2017 VA examination of the right ankle conducted after this remand do not reflect such consideration, the claim for increased compensation for the service connected right ankle disability must be remanded for a VA examination of the right ankle that includes the findings required by Correia.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that Board is required to insure compliance with the instructions of it remands).  Such will also afford the opportunity to obtain the information with regard to flare-ups required under Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).   
 
With respect to the claims for eligibility for DEA benefits under Chapter 35, given the statements submitted by VA psychiatrists submitted in August 2017 indicating the Veteran's PTSD is so severe as to render him unemployable, a VA examination that includes an assessment of whether the Veteran's service-connected PTSD results in total occupational and social impairment, and whether such is reasonably certain to continue throughout the Veteran's life, is necessary to fulfill the duty to assist the Veteran.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  As the results from such examination and the resolution of the claim for an increased rating for PTSD could potentially impact the claim for TDIU, the adjudication of this claim must be deferred at this time.  Harris, supra.   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the nature, severity, and extent of the current pathology associated with the service-connected right ankle disability.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing in both ankles should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner must estimate any functional loss in terms of additional degrees of limited motion of the right ankle experienced during flare-ups and repetitive use over time. If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Arrange for a VA examination to assess the severity of the Veteran's PTSD.  The examiner should specifically indicate whether the Veteran's PTSD  results in total occupational and social impairment and, if so, whether such is reasonably certain to continue throughout the Veteran's life.  In making this determination, the clinician should document consideration of the statements submitted by VA psychiatrists in August 2017 indicating the Veteran's PTSD is so severe as to render him unemployable and, should the clinician determine that the Veteran's PTSD does not result in total occupational and social impairment, explain why the August 2017 statements do not accurately reflect the impairment caused by the Veteran's PTSD.  

3.  After completion of the above and any other indicated development, the AOJ should adjudicate the claims that have been remanded.  To the extent any benefit sought in connection with these claims is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


